Citation Nr: 0624962	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-02 451	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for genital herpes.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.

3.  Entitlement to a disability rating higher than 30 percent 
for migraine headaches.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION


The veteran served on active duty from October 1977 to 
October 1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2002 rating decision of the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran's claim for service connection for genital herpes 
was first considered and denied by the RO in a December 1982 
rating decision.  And his claim for service connection of a 
psychiatric disorder was first considered and denied by 
the RO in a September 1998 rating decision.  He did not 
timely appeal those determinations.  See 38 U.S.C.A. 
§ 7105(c) (West 2002) (if a notice of disagreement (NOD) is 
not filed within one year of notice of the RO's decision, 
the RO's determination becomes final and binding based on the 
evidence then of record).  See also 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302 (2005), etc.

Since there were prior, unappealed decisions in December 1982 
and September 1998 denying the veteran's claims for service 
connection for genital herpes and a psychiatric disorder, 
there must be new and material evidence since those decisions 
to reopen these claims.  See 38 C.F.R. § 3.156(a).  This is 
the threshold preliminary determination concerning these 
claims because, in turn, it affects the Board's jurisdiction 
to reach the underlying claims to adjudicate them on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  See, too, Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  If the Board finds that no such evidence 
has been submitted, then the analysis must end, and the RO's 
determination in this regard becomes irrelevant, as further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  See Barnett at 1383-1384.

This case was previously before the Board in March 2005, 
whereupon the Board remanded the claims to the RO so the 
veteran could have a hearing there before a Veterans Law 
Judge (VLJ) of the Board.  The hearing was held in May 2006.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claims.  So, regrettably, they again are 
being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify him if further action is required on 
his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA potentially applies to all pending claims for VA 
benefits, and provides that VA shall make reasonable efforts 
to assist a veteran in obtaining evidence necessary to 
substantiate his claims.  

A preliminary review of the claims file does not indicate the 
veteran was properly advised of the changes brought about by 
the VCAA specifically regarding his claim for a higher rating 
for his migraine headaches.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107.  And it appears the April 2002 and June 2005 
VCAA letters, concerning his petitions to reopen the 
previously denied claims for service connection for genital 
herpes and a psychiatric disorder, were, at best, incomplete.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.



As for the veteran's petitions to reopen the previously 
denied claims for service connection for genital herpes and a 
psychiatric disorder, the April 2002 VCAA letter provided an 
erroneous, out-of-date explanation of the information and 
evidence necessary to substantiate a petition to reopen 
previously denied claims.  And while the RO attempted to 
correct this procedural deficiency concerning the genital 
herpes claim, in particular, even the more recent June 2005 
VCAA letter did not clearly apprise him of the revised 
regulations redefining what constitutes "new and material 
evidence" and clarifying the types of assistance VA will 
provide to him attempting to reopen a previously denied, and 
unappealed, claim.  Nor did the more recent letter even 
address peripherally the petition to reopen the claim for a 
psychiatric disorder.  See 38 C.F.R. §§ 3.156(a), 3.159(c) 
(2005).  The revised regulation redefining what constitutes 
new and material evidence applies to claims, as here, filed 
on or after August 29, 2001.  See 66 Fed. Reg. at 45,620.

Furthermore, very recently in Kent v. Nicolson, No. 04-181 
(U.S. Vet. App. March 31, 2006), the court established 
significant new requirements with respect to the content of 
VCAA notice for reopening claims.  The Court held, among 
other things, that in the context of a claim to reopen, the 
VCAA requires that VA look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element(s) required to establish service connection that 
were found insufficient in the previous denial.

Another recent decision, Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 
02-1506 (March 3, 2006), held that proper VCAA notice in a 
case involving a claim for service connection also requires 
apprising the veteran of the downstream disability rating and 
effective date elements.  And it is the policy of the 
Department that this holding is not specifically limited to 
cases only involving claims for service connection (or even 
petitions to reopen claims for service connection); rather, 
it also affects claims, as here, for higher ratings for 
already established service-connected disabilities.  So even 
a claim for a higher rating requires apprising the veteran of 
the downstream effective date element.



Records show the RO sent the veteran a Dingess letter in May 
2006, prior to 
re-certifying his appeal to the Board.  But neither that May 
2006 letter nor certainly the letters earlier sent in April 
2002 and June 2005 contained the correct (revised) definition 
of new and material evidence - to reopen the claims for 
genital herpes and psychiatric disorder.  The letters also 
did not apprise him of the type of evidence needed to obtain 
a higher rating for his migraine headaches.

So the RO (AMC) must send the veteran another VCAA letter to 
correct these shortcomings.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  See, too, Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Regrettably, the Board, itself, cannot 
correct these procedural due process deficiencies; 
rather, the RO (AMC) must.  See Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

There are also private medical records in the claims file, 
written in Spanish, which need to be translated into English.  
The Board has the resource capability to do this (once the 
case returns to the Board), but to save time the RO should, 
if possible, have this done while the case is on remand 
there.

Also, the veteran was last examined in May 2002 to determine 
the severity of his migraine headaches, so more than four 
years ago.  During his recent May 2006 hearing before the 
Board - and in statements submitted at other times during 
the course of his appeal - he alleged the migraine headaches 
are worse than when last evaluated by VA.  So he should be 
re-examined.  See 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8100 (2005).  See also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (Court determined the Board should have 
ordered contemporaneous examination of veteran because a 23-
month old exam was too remote in time to adequately support 
the decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must apprise him that:  (a)(i) 
new and material evidence is required to 
reopen his previously denied, unappealed, 
claims for service connection for genital 
herpes and a psychiatric disorder - 
under the revised § 3.156(a) and (ii)  
indicate the type of information and 
evidence not of record that is necessary 
to substantiate his claim for a higher 
rating for his migraine headaches; 
(b) inform him about the information and 
evidence that VA will seek to provide; 
(c) inform him about the information and 
evidence he is expected to provide; 
and (d) request or tell him to provide 
any evidence in his possession pertaining 
to these claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

*Also provide the veteran an explanation 
of the information or evidence needed to 
establish an effective date for his claim 
for a higher rating for his migraine 
headaches.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

*As well, to comply with Kent v. 
Nicolson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the VCAA letter 
must describe what evidence would be 
necessary to substantiate the element(s) 
required to establish service connection 
that were found insufficient in 
the previous, unappealed, denial of the 
claims for service connection for genital 
herpes and a psychiatric disorder.

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Have the following records in the 
claims file (tabbed) translated from 
Spanish to English:
a.	Informe de Incapacidad Para 
Adulto
b.	Dr. Jesus V. Gemez Pucho
Munoz Rivera 41 Oeste
c.	Alberto Rodriguez Robles, M.D.
   Psiquiatria General

3.  Schedule the veteran for a VA 
examination to ascertain the current 
severity and manifestations of his 
migraine headaches under the applicable 
rating criteria.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2005).  Conduct all 
testing and evaluation needed to make 
this determination.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  And 
the examiner should review the results of 
any testing prior to completion of the 
report and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the service-connected migraine 
headaches, as opposed to symptoms 
referable to any other service-connected 
or nonservice-connected disabilities 
(whether mental and/or physical).  If it 
is not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.  

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  

4.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If his claims are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
claim to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


